                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 ELLIOTT MIRANDA and ESTRELITA CIVIL ACTION
 MIRANDA, husband and wife
                               NO. 18-553
             v.

 C.H. ROBINSON CO., et al.

                                                   ORDER

         AND NOW, on this 2nd day of April, 2020, upon consideration of Upala’s Motion to

Certify Under § 1292(b) (ECF 139), and Plaintiffs’ Response in Opposition (ECF 143), for the

reasons stated in the accompanying Memorandum, it is hereby ORDERED that Upala’s Motion

to Certify is DENIED.




                                                              BY THE COURT:

                                                              s/ Michael M. Baylson


                                                              MICHAEL M. BAYLSON, U.S.D.J.



O:\CIVIL 18\18-553 Miranda v CH Robinson\18cv553 Order.docx




                                                        1
